t c memo united_states tax_court association cable tv incorporated petitioner v commissioner of internal revenue respondent docket no filed date h cranston pope for petitioner alan friday for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner's federal income taxes for and additions to tax of dollar_figure under sec_6653 and dollar_figure under sec_6661 in the answer respondent alleged in the alternative that petitioner is liable for additions to tax for delinquency and negligence under sec_6651 and sec_6653 respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is taxable on a gain on the sale of assets or whether it adopted a plan of complete_liquidation on or before the sale date of the assets in accordance with the requirements of sec_337 and whether petitioner is liable for the additions to tax determined by respondent findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner had its principal_place_of_business in florida at the time the petition was filed during the year in issue petitioner was in the business of providing cable tv service association cable tv act was incorporated in the corporation was owned equally by four shareholders franklin w briggs briggs john l daniell daniell jimmy d morris morris and mike gay gay the corporation was formed to provide cable tv services to a beach resort subsequently act pursued and received franchise rights to provide cable tv services to panama city beach florida the franchise for panama city beach put act in competition with jones spacelink ltd jsl which also provided cable tv services in the area in date jsl expressed an interest in purchasing act assets which consisted of franchise rights the shareholders of act held an a m meeting on date to discuss the offer from jsl and other act business the meeting was held at the office of glenn hess hess act's attorney as was customary the meeting was tape-recorded and later transcribed various topics were discussed during the meeting the shareholders discussed the offer from jsl and voted to sell act's cable tv franchise rights to several geographical areas to jsl if jsl would agree to a sales_price of approximately dollar_figure million as part of the negotiations jsl requested a noncompetition agreement with act the following was recorded hess they jsl ask for a contract with harbortown they ask for a contract with pirates cove briggs we can't give them harbortown pirates cove we'll just say that it will be covered by the non-competing agreement daniell i t the noncompetition agreement covers what area hess uh yes hathaway bridge phillips inlet bridge dellwood beach road and the state park gulf of mexico if i say the intercoastal waterway i think they'll get a real great desire to build in west bay daniell in other words it doesn't cover bay county it's just hess no i defined it specifically hathaway dellwood road and the state park on the east phillips inlet on the west the gulf and the intercoastal waterway which is a good boundary along here and i got a map showing that will be it for a period of years the shareholders discussed business plans for act that were to occur whether or not the sale to jsl was completed they also discussed the interpersonal problems they had been having and the possibility of disassociating themselves the meeting ended with plans for hess briggs morris and daniell to travel to colorado to meet with jsl the act shareholders except gay and hess met with jsl in colorado on date act employed the firm of williams cox weidner cox wcwc as their accountants prior to traveling to colorado act contacted wcwc regarding the possible sale of act assets to jsl mack shepard shepard and joel turner turner were both accountants at wcwc shepard had been handling the act account shepard asked turner to research various options on how act could structure the contemplated jsl sale from a tax perspective turner researched the issue and prepared a memorandum that outlined several alternative methods on how to structure the sale including liquidation turner faxed the memorandum to briggs morris daniell and hess in colorado on date after sending the fax turner did not communicate with any act shareholders until date over a year after the sale to jsl hess was not a tax attorney and did not advise act with regard to the tax consequences of the sale hess briggs morris and daniell finalized the sale of act assets to jsl in colorado on date the final sales_price was dollar_figure which included the sum of dollar_figure for a noncompetition clause the agreement stated in part each seller covenants and agrees with buyer that for a period of five years from and after the date hereof each seller shall not directly or indirectly own control manage operate join participate in the ownership management operation or control of or be connected in any manner anywhere within all geographic areas which are covered by or which buyer has a right to serve under any cable television franchises or other agreements within the state of florida currently held by the buyer or any of its affiliates or granted to buyer or any of its affiliates within five years from the date hereof except for i the communities of mexico beach and deer point lake both in bay county florida port st joe in gulf county florida and apalachicola in franklin county florida and ii any other communities within the bay county florida franchise area which are not served or proposed to be served by buyer or any of its affiliates and which have been offered to and refused by buyer pursuant to the service agreement the parties acknowledged that sellers may build cable television systems for the communities of mexico beach and deer point lake both in bay county florida port st joe in gulf county florida and apalachicola in franklin county florida and such shall not be construed as a violation of this covenant_not_to_compete on date gay went to hess' office and asked hess to prepare minutes reflecting that on that day the shareholders of act voted to liquidate the corporation hess prepared the minutes which included resolutions that the board_of directors and shareholders of act voted to liquidate and dissolve the corporation in accordance with sec_337 of the internal_revenue_code of no meeting or other action of the shareholders occurred on date gay died several weeks after the meeting with hess in date act's form_1120 tax_return had not yet been prepared by wcwc shepard wrote a memorandum to briggs on date summarizing previous discussions between briggs and shepard on the treatment of the funds that act received from jsl as a result of the sale the memorandum did not mention liquidation in date wcwc began preparing act's form_1120 tax_return wcwc was operating under the assumption that act had not liquidated after wcwc prepared a draft of act's return wcwc informed briggs that a substantial tax_liability would be owed on the funds received from the jsl sale briggs was angry about act's tax_liability and expressed his anger to wcwc in response j vern williams williams a manager at wcwc contacted turner and asked turner to get involved with the act tax_return wcwc removed shepard from working with act and asked shepard to resign in a memorandum dated date turner informed williams that turner had previously advised act to liquidate turner was referring to the date memorandum that he had prepared for the act shareholders while they were in colorado turner sent williams a copy of the memorandum that he had prepared for the act shareholders turner prepared a date memorandum to act in anticipation of a meeting between turner and briggs later that day in the date memorandum to act turner stated we recommended a liquidation of the corporation by date to qualify for the transitional rules pertaining to a tax free liquidation under 'old code sec_337' during the date meeting turner informed briggs that minutes of a liquidation meeting were needed for submission to the irs with act's form_1120 tax_return on date turner faxed to briggs a sample set of minutes to be used for a corporate_liquidation the sample minutes provided by turner erroneously listed date as the date by which liquidation must be completed on date minutes purporting to represent a meeting during which the shareholders of act agreed to liquidate arrived at wcwc's office the minutes falsely stated that a meeting occurred on date pincite p m and referred to the erroneous date of date as the date by which liquidation must be completed bill bass bass an accountant at wcwc received the minutes when they arrived at wcwc bass felt apprehensive about the minutes but was instructed by turner to take the minutes at face value bass attached the minutes to act's form_1120 tax_return and filed the return with the irs the false minutes were prepared by briggs and morris between date and date daniell resigned as president of act on date in date and date daniell was interviewed by the irs in connection with an irs investigation of briggs daniell told the irs during the date meeting that the first time he found out that act had supposedly liquidated was during the date meeting with the irs daniell never participated in a vote to liquidate act in briggs and morris pleaded guilty to and were sentenced for violations of sec_7207 for false statements in income_tax returns ultimate findings_of_fact petitioner did not adopt a plan_of_liquidation prior to or on the sale date of its assets petitioner was liable for the tax on the gain on the sale of its assets at the time that petitioner's form_1120 tax_return was due officers of petitioner knew they were liable for the tax on the gain from the sale petitioner filed a false form_1120 tax_return with the irs that did not report the gain with the intent to evade a tax known to be owing opinion petitioner asserts that it had adopted an informal liquidation plan on or before the sale date of its assets and therefore the dollar_figure gain that was realized on the jsl sale was nontaxable petitioner admits that it did not adopt a formal liquidation plan because the minutes attached to the return were created after the sale backdated and contained false information respondent contends that petitioner had not timely adopted a liquidation plan and that the gain was taxable respondent acknowledges that a formal written liquidation plan is not required under sec_337 respondent argues however that the evidence establishes that an informal plan was not adopted petitioner has the burden of proving that respondent's determination of unreported income is erroneous rule a 503_us_79 respondent however must prove by clear_and_convincing evidence an underpayment_of_tax as well as fraudulent intent in relation to the addition_to_tax for fraud sec_6653 sec_7454 rule b gain on sale the nonrecognition_of_gain_or_loss provisions of sec_337 in connection with corporate liquidations were repealed by the tax_reform_act_of_1986 publaw_99_514 sec d 100_stat_2085 a transition rule allowed certain small corporations to be eligible for sec_337 nonrecognition for a longer period act was eligible for the transitional exemption provided that the liquidation was completed before date sec_337 as it applied to act provided as follows sec_337 gain_or_loss on sales or exchanges in connection with certain liquidations a general_rule --if within the 12-month_period beginning on the date on which a corporation adopts a plan of complete_liquidation all of the assets of the corporation are distributed in complete_liquidation less assets retained to meet claims then no gain_or_loss shall be recognized to such corporation from the sale_or_exchange by it of property within such 12-month_period act was required to adopt a liquidation plan on or before the sale date of its assets liquidation is a process distinct from other corporate action the liquidation of a corporation is the process of winding up its affairs by realizing upon its assets paying its debts and appropriating the amount of its profit and loss it differs from normal operation for current profit in that it ordinarily results in the winding up of the corporation's affairs and there must be a manifest intention to liquidate a continuing purpose to terminate its affairs and dissolve the corporation and its activities must be directed and confined thereto a mere declaration is not enough and the question whether a corporation is in liquidation is one of fact t 41_bta_965 the intent to liquidate must be adopted in a plan a plan is a method of putting into effect an intention or proposal 167_f2d_214 affg 8_tc_442 the statute does not require a formal plan 35_tc_418 however if there is no formal plan the adoption date of a liquidation plan is determined from the facts and circumstances id sec_1 b income_tax regs the facts and circumstances must provide clear evidence of an intention to liquidate if an informal plan is to be established 393_f2d_983 both petitioner and respondent rely on the date a m meeting and the events on the day of the sale to jsl to substantiate their assertions respondent contends that the transcript of the date a m meeting contains no reference to liquidation and establishes that petitioner intended to continue business respondent relies on the shareholders' discussion about which geographical areas to exclude from the noncompetition agreement in the jsl contract and the subsequent exclusion of those areas in the contract petitioner argues that the noncompetition agreement was added at the request of jsl and therefore is not evidence of an intent to continue business petitioner fails to acknowledge however that it was the act shareholders who specified which areas they wanted excluded from the agreement the specified areas excluded from the agreement with jsl covered the same areas as the act cable tv franchise rights contracts that were not sold to jsl further evidence of act's intention to continue business are briggs' statements during the date a m meeting briggs stated well the corporation will still be alive after this the jsl sale because the corporation also still has the county franchise in it referring to the county franchise and the contracts excluded from the noncompetition agreement briggs stated sooner or later we are gonna have to build the system or else total credibility is gone and this is whether we sell to jsl or don't sell to jsl emphasis added petitioner relies on the shareholders' discussion on the discord that existed between them during date as evidence of the shareholders' intention to liquidate briggs stated at the date a m meeting i just think it is better off if we sell that company and we all go our ways after that i think it will work better this statement is merely briggs' thoughts at the time and does not amount to a plan or a clear intention to liquidate on the part of all or a majority of the shareholders the events on the day of the jsl sale are similarly inadequate to establish an informal plan_of_liquidation regarding the memorandum that turner faxed to the shareholders in colorado on the day of the sale petitioner argues even lacking the specific words 'we recommend liquidation' the memorandum can be taken to so recommend at least in the common experience of almost everyone the memorandum from turner to the act shareholders in colorado stated in part if a plan_of_liquidation is adopted it appears that a significant amount of a gain will not be recognized at the corporate level provided the plan_of_liquidation is adopted and the liquidation process is completed prior to date respondent argues that given the text of the memorandum it is entirely likely that the shareholders decided to leave the decision of whether to liquidate or not for later respondent's position is supported by turner's failure to mention in his memorandum the timing requirement of sec_337 that a liquidation plan must be adopted on or before the sale date of the assets see sec_1 income_tax regs petitioner presented no evidence that its shareholders were aware of the timing requirement the shareholders' lack of knowledge of the time requirement negates an indication that they intended to act in conformity therewith briggs testified that he did not know anything about liquidations prior to the sale hess testified at trial that he was not act's tax adviser and did not provide act with tax_advice on the day of the sale or at any other time respondent's position that act's decision to liquidate was postponed until after the sale is supported by daniell daniell informed the irs during the date interview that after receiving turner's memorandum in colorado he morris and briggs left the decision to liquidate up in the air and that they planned to resolve the liquidation issue at a later date the shareholders' actions subsequent to the sale also fail to establish that the shareholders adopted an informal liquidation plan prior to or on the sale date to jsl respondent points to the liquidation minutes that gay had hess prepare on date the minutes stated that the act shareholders had voted to liquidate act on date which wa sec_2 months after the sale to jsl although these minutes were not submitted to the irs respondent argues and we agree that this action undermines any claim that the shareholders had informally agreed to liquidate in date briggs had several conversations with shepard in date prior to wcwc's preparing act's form_1120 tax_return during those conversations briggs did not tell shepard that act had voted to liquidate briggs' failure to inform wcwc that act had voted to liquidate until after briggs was informed by wcwc that there would be a large tax_liability if act had not liquidated also undermines a claim that act had informally adopted a liquidation plan prior to the jsl sale petitioner relies on mountain water co v commissioner t c pincite to support finding an informal liquidation plan based on facts and circumstances in mountain water co the sole asset was land that provided water for the company's water business the shareholders lost the land when it was condemned by the state the directors of the company had recognized that when the land was condemned the purpose for the existence of the company would cease after the condemnation the corporation filed a certification of dissolution with the state and wound up its affairs this court found that there was no question that there was a good_faith intention to liquidate the corporation completely the instant case is distinguishable from mountain water co the sale to jsl did not require a cessation of act's business the act shareholders had plans to continue act business whether or not the sale to jsl was completed additionally the sale of act's assets to jsl did not constitute a sale of act's sole asset because act still had outstanding contracts respondent has proven by clear_and_convincing evidence that act had not adopted an informal plan_of_liquidation as required by sec_337 petitioner has admitted that the minutes that were provided to the irs with act's form_1120 tax_return were false because they were created after the sale backdated and documented a meeting that did not occur because neither a formal nor an informal plan_of_liquidation existed prior to or on the sale date of the act assets to jsl act is ineligible for the nonrecognition provisions of sec_337 therefore act must recognize gain on the sale of its assets to jsl additions to tax the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 in addition to proving an underpayment as discussed above respondent must prove that petitioner failed to report the gain on the sale of its assets with the intent to conceal mislead or otherwise prevent the collection of tax see 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed 55_tc_85 fraud may however be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including an understatement of income false statements or documents concealment of assets or covering up sources of income and implausible or inconsistent explanations of behavior 317_us_492 796_f2d_303 9th cir affg tcmemo_1984_601 in this case respondent's strongest evidence is petitioner's falsification of documents to corroborate its version of the events in the year in issue and other conduct during the preparation of petitioner's tax_return although a formal plan_of_liquidation was not required under sec_337 petitioner represented to the irs that it had adopted a formal plan_of_liquidation when it attached false minutes to its tax_return and did not report income from the sale of assets to jsl respondent argues that the false minutes are evidence of an actual intentional wrongdoing for the specific purpose of evading taxes petitioner argues that the minutes are not evidence of fraud but evidence of the shareholders' intention to comply with the tax laws in support of its position petitioner addresses the backdated minutes and argues on brief there were inaccuracies in the writing minutes which clearly indicated the plan was prepared after the fact and back-dated to appear as though it were prepared in anticipation of the liquidation this the commissioner argues is proof not only that no plan existed but also of an intent to defraud the government more likely it is simply what happens when a taxpayer attempts to prepare a tax sensitive and very technical document without benefit of counsel experienced counsel could have easily prepared the plan without the appearance of fraud by simply dating it currently and referring to an earlier meeting the irony is that the law does not even require a written plan all of this trouble arose from the efforts of one man attempting to properly satisfy what he thought was required of him under the law we cannot accept petitioner's excuse for creation of the false minutes wcwc informed briggs in date that act would owe a substantial amount of taxes if act had not adopted a plan_of_liquidation prior to or on the date of the sale to jsl briggs testified q but they the accountants showed you an act return in which there was a lot of tax due a i don't recollect seeing one i recollect that they said you have a liability on it--a big liability on it q okay a and that is when i think everybody got back together and they got talking to each other up at williams cox and weidner and whatever in the heck their name is q when they told you there was a return with a lot of tax due did that--that got everybody nervous and talking true a well i think it got--you know when we raised hell with them and said wait a minute now here you were in here from ground floor and all the rest of that and everything they went back and got talking amongst themselves i think after briggs raised hell with wcwc turner sent to williams his manager a fax that stated in part i believe you will agree that we gave them sound advice in october if they did not follow through with the advice they have a problem because we did explain the options to them let me hear from you act would not have had a substantial tax_liability from the jsl sale if it had liquidated in accordance with sec_337 wcwc's failure to inform the act shareholders about the timing requirement of sec_337 along with briggs' anger at wcwc because of the act tax_liability and turner's attempt to protect wcwc's interests in the memorandum to williams convinces us that act had not adopted a liquidation plan prior to or on the sale date of act's assets to jsl during the date meeting turner informed briggs that minutes of a liquidation meeting were needed for submission to the irs with act's form_1120 tax_return briggs testified q did mr turner tell you or give the impression that he needed those documents the minutes in order to file the return a yes they should have been filled out he said they needed to be filled out and he gave us a copy of them--really a format turner subsequently gave briggs a sample set of minutes to be used for a corporate_liquidation briggs and morris created the false minutes for an date p m meeting sometime between date and date with their recently acquired information that the plan had to be adopted on or before the sale date of its assets to jsl petitioner contends that the inaccuracies in the minutes are very technical the inaccuracies were not technical and consisted of a false date and time for a meeting that never occurred a mistaken date or time on a document does not alone amount to fraud we recognize that although creating documents after an event may be reprehensible manufacturing documents is not tantamount to fraud unless there is a showing that the information in the documents is essentially false see sinko v commissioner tcmemo_1967_45 however submitting false documents to the irs is an indication of fraud see 79_tc_995 affd 748_f2d_331 6th cir where as here a taxpayer has knowledge that documents are false and submits income_tax returns to the irs that are in conformity with the false documents there is clear_and_convincing evidence of fraud see cantor v commissioner tcmemo_1957_173 petitioner relies on badias seijas inc v commissioner tcmemo_1977_118 to support its position that the backdated and erroneous minutes should be overlooked when the motivation for preparing the minutes was mistake or misunderstanding in badias seijas a corporation sold its sole asset a restaurant the shareholder of the corporation made several errors on the final tax_return for the corporation the errors included failing to indicate that the corporation had sold its sole asset failing to designate the tax_return as a final return and listing the shareholder as a 50-percent_shareholder when he was the 100-percent shareholder the court determined that the corporation had adopted an informal plan_of_liquidation notwithstanding the errors on the tax_return because the errors did not affect the actual events constituting adoption of the plan the instant case is distinguishable from badias seijas the taxpayer's actions in badias seijas conformed to sec_337 even if the documents did not in this case the minutes are not merely an inaccurate representation of actual events they are a fabrication of events briggs knew that he did not participate in a vote to liquidate act on or before the sale date of the assets to jsl but he prepared minutes to the contrary briggs gave the false minutes to wcwc with the knowledge that the false information would be used to prepare act's form_1120 tax_return for submission to the irs respondent has met her burden_of_proof by clear_and_convincing evidence that petitioner acted with the intention to evade taxes accordingly we sustain respondent's determination that petitioner is liable for the addition_to_tax for fraud under sec_6653 respondent determined an addition_to_tax for under sec_6661 petitioner has the burden_of_proof on this issue rule a petitioner did not present any evidence or argument that would avoid application of this addition_to_tax because we have upheld respondent's fraud determination we need not examine the alternative additions to tax decision will be entered for respondent
